              Case 2:19-cv-01784-GMN-NJK Document 38 Filed 11/20/20 Page 1 of 4




 1   PHILIP J. TRENCHAK, ESQ.
     Nevada State Bar No. 9924
 2   VICTORIA C. MULLINS, ESQ.
     Nevada State Bar No. 13546
 3   MULLINS & TRENCHAK, ATTORNEYS AT LAW
     1614 S. Maryland Parkway
 4
     Las Vegas, Nevada 89104
 5
     P: (702) 778-9444
     F: (702) 778-9449
 6
     E: phil@mullinstrenchak.com
     E: victoria@mullinstrenchak.com
 7   Attorneys for Plaintiff,
     Julius Czudar
 8
                                         UNITED STATES DISTRICT COURT
 9                                            DISTRICT OF NEVADA
10
     JULIUS CZUDAR, an individual,                            CASE NO.: 2:19-cv-001784-GMN-NJK
11                                                     ORDER GRANTING  STIPULATION TO EXTEND
                                                       STIPULATION AND ORDER TO EXTEND
                            Plaintiff,                 DISCOVERY AND DISPOSITIVE MOTION FOR
12
                                                       DEADLINES
13
     vs.                                                (Third Request)
14

15   PRO-VIGIL, INC., a foreign corporation
16
     headquartered in Texas,

17                          Defendants.
18

19

20

21   The parties, by and through their respective counsel of record, hereby stipulate and agree as follows:
22            1.    On February 28, 2020, this Court entered an Order granting the Stipulated Discovery Plan
23
     and Scheduling Order submitted by the parties.
24
              2.    On July 23, 2020, this Court extended all Discovery Deadlines by 90 days.
25

26            3.    This is the third                                                      28, 2020 Scheduling

27   Order.
28
              4.    The First Request was denied.

                                                          1
           Case 2:19-cv-01784-GMN-NJK Document 38 Filed 11/20/20 Page 2 of 4




            5.      The parties stipulated and agreed to extend the discovery and dispositive motion deadlines
 1

 2   for ninety (90) days as necessary to allow for unforeseen delays that the Covid-19 Pandemic.

 3          6.      The parties have been diligent but given the pandemic there have been mandated closures,
 4
     witnesses are unavailable and/or have limited availability, there has been remote and/or limited access to
 5
     information, and counsel for the parties have both had medical issues.
 6

 7
            7.                                                           on his staff which necessitated a second

 8   shutdown of his business operations which followed the initial shutdown.
 9          8.
10
                  for four (4) days with shortness of breath.
11
            9.      The ENE session was extended until May 20, 2020, in an attempt to resolve the underlying
12

13   lawsuit without necessitating the need for further litigation.

14          10.
15
            11.     The surgery left Counsel in a cast for nine (9) weeks.
16
            12.
17
            13.     This unforeseen medical emergency has created additional delays in answering written
18

19   discovery, and working with Plaintiff.

20          14.     This Request is not for the purpose of delay and is made in good faith.
21
                      STATEMENT OF DISCOVERY THAT HAS BEEN COMPLETED
22
            Plaintiff served the following disclosures:
23
                    a.      Initial Disclosures on March 7, 2020;
24

25                  b.      First Supplemental Disclosures on March 17, 2020.
26                  c.      Second Supplemental Disclosures on October 9, 2020.
27
            Plaintiff served the following discovery requests:
28
                    a.      First Set of Interrogatories on April 16, 2020.
                                                           2
           Case 2:19-cv-01784-GMN-NJK Document 38 Filed 11/20/20 Page 3 of 4




                   b.      First Set of Request for Production of Documents on April 16, 2020.
 1

 2          Defendant served the following disclosures:

 3                 a.      Initial Disclosures on March 5, 2020;
 4
                   b.      First Supplemental Disclosures on April 28, 2020.
 5
                   c.      Second Supplemental Disclosures on October 30, 2020.
 6

 7
            Plaintiff answered the Discovery Requests:

 8                 a.      First Set of Interrogatories on October 9, 2020.
 9                 b.      First Request for Production of Documents on October 9, 2020.
10
            Defendant served the following discovery requests:
11
                   a.      First Set of Interrogatories on June 10, 2020.
12

13                 b.      First Set of Request for Production of Documents on June 10, 2020.

14          Defendant served the following Responses to Discovery:
15
                   a.      Responses to Interrogatories on October 30, 2020.
16
                   b.      Responses to Requests for Production of Documents October 30, 2020.
17
                 STATEMENT OF DISCOVERY THAT REMAINS TO BE COMPLETED
18

19          The parties plan to meet and confer regarding written discovery, an appropriate protective order,

20   and conduct multiple depositions, including but not limited to the deposition of Plaintiff, Jeremy White,
21
     and Megan Berg. The parties anticipate that ninety (90) days should be sufficient to complete Discovery
22
     and to avoid further requests for extensions. For the above stated reasons, the parties request that the
23
     discovery deadline be extended ninety (90) days from December 10, 2020 to March 10, 2021.
24

25                                          PROPOSED SCHEDULE
26          The parties stipulate and agree that:
27
            1.     Discovery: The discovery period shall be extended ninety (90) days from December 10,
28
     2020 to March 10, 2021.
                                                          3
           Case 2:19-cv-01784-GMN-NJK Document 38 Filed 11/20/20 Page 4 of 4




            2.      Dispositive Motions: The parties shall have through and including April 11, 2021, to file
 1

 2   dispositive motions.

 3          3.      Pre-Trial Order: If no dispositive motions are filed, the Joint Pretrial Order shall be filed
 4
     thirty (30) days after the date set for the filing of dispositive motions. Therefore, the Joint Pretrial order
 5
     shall be filed no later than May 11, 2021. In the event dispositive motions are filed, the date for filing the
 6

 7
     Joint Pretrial Order shall be suspended until thirty (30) days after decision on the dispositive motions or by

 8   further order of the Court.
 9          This stipulation and order is sought in good faith and not for the purpose of delay. No prior request
10
     for any extension of scheduling deadlines has been made.
11

12          Dated this 18th day of November, 2020.
13
      JACKSON LEWIS P.C.                                  MULLINS & TRENCHAK
14

15    /s/ Lisa McClane                                    /s/ Philip J. Trenchak
      LISA A. MCCLANE, ESQ.                               Philip J. Trenchak, Bar No. 9924
16    Nevada Bar No. 10139                                Victoria Mullins, Bar No. 13546
17
      300 S. Fourth Street, Ste. 900                      1614 South Maryland Pkwy.
      Las Vegas, Nevada 89101                             Las Vegas, Nevada 89104
18    Attorneys for Defendant                             Attorneys for Plaintiff
      Pro-Vigil, Inc                                      Julius Czudar
19

20
                                                   ORDER
21

22                                          November 20
                    IT IS SO ORDERED                                       , 2020.
23

24

25
                                                   UNITED
                                                   U.S.      STATES
                                                        District       MAGISTRATE
                                                                 Judge/Magistrate Judge JUDGE

26

27

28


                                                           4
